DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 01/18/2022 with respect to claims 1, 11 have been considered but are moot in view of the new ground(s) of rejection.
It should be noted, however, that Applicant asserts, regarding the claim rejections under 35 U.S.C. §112(a), that “Applicant has amended claims 8-9 and 18-19 to address the Examiner's concerns and has also cancelled claims 10 and 20. Accordingly, Applicant respectfully requests that the rejection under 35 U.S.C. § 112(a) be withdrawn” (see second page, labeled as page “7”, of Remarks filed 01/18/2022).
However, Applicant has failed to overcome the rejections under 35 U.S.C. §112(a).  The deficiencies present in the pending application are discussed in further detail hereinbelow.
In light of the multiple deficiencies present, as well as the teachings of the prior art (discussed in the Non-Final Office Action of 11/17/2021), the Examiner cannot identify at this time any patentable subject matter disclosed in the application which could allow for drafting of an allowable claim (see MPEP §707.07(j)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11-19, 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 11, the limitation “the turbine is configured to generate heat based on a rotation of the turbine, and wherein the generated heat causes a portion of the fluid flowing through the turbine to evaporate and condense” (in claim 1, emphasis added) and the related limitation “causing the turbine to generate heat based on a rotation of the turbine, wherein the generated heat causes a portion of the fluid flowing through the turbine to evaporate to generate vapor
Regarding claims 8, 18, these claims further modify the ‘inventions’ set forth in claims 1, 11, respectively, in specifying that “the fluid is water and the vapor is water vapor” and set forth a “water storage tank is configured to: collect distilled water received from the turbine based on a portion of the water vapor generated at the turbine condensing into the distilled water” (emphasis added).
Notably, claim 1 appears to be claiming a “turbine” which can “generate heat” wherein the “generated heat” is sufficient to “cause[] a portion of the fluid flowing through the turbine to evaporate to generate vapor”.  Claim 8 further specifies that “the fluid is water and the vapor is water vapor” (note that no other type of fluid has been disclosed) and that “distilled water” is “received from the turbine based on a portion of the water vapor generated at the turbine condensing into the distilled water”—i.e., indicating that, somehow, the “turbine” is producing “distilled water” (since “distilled water [is] received from the turbine”).
Claim 11, relatedly to claim 1, appears to be claiming a method wherein the “turbine” can “generate heat” wherein the “generated heat” is sufficient to “cause[] a portion of the fluid flowing through the turbine to evaporate to generate vapor”.  Claim 18, similarly to claim 8, further specifies that “the fluid is water and the vapor is water vapor” (note that no other type of fluid has been disclosed) and that “distilled water” is “received from the turbine based on a portion of the water vapor generated at the turbine condensing into the distilled water”—i.e., indicating that, somehow, the “turbine” is producing “distilled water”.
However, as understood in the art of hydroelectric power generation, a “turbine” is defined as, e.g., “a turbomachine in which a rotor [turbine wheel] or impeller is caused to rotate and convert flow energy into shaft power”1.  Turbines, as understood in the art, do not typically not heat energy.  Though a small amount of heat energy may be generated due to friction, such heat energy is typically very small in comparison to the amount of rotational kinetic energy produced, and heat energy is typically sought to be minimized, so as to maximize rotational kinetic energy production.  Similarly, turbines do not produce “distilled water” or “water vapor” which may “condens[e] into distilled water” as is currently claimed.  It would therefore appear that a special structure or configuration would be required in order to achieve the claimed features.
However, the specification fails to provide any written description of a specific structure or manner by which a “turbine” may be specially “configured to generate heat” such that “the generated heat causes a portion of the fluid flowing through the turbine to evaporate and condense” (emphasis added).  The specification discusses this feature in paragraphs [0009], [0011], [0014], [0016], [0035], [0041].  Relevant portions of these paragraphs are reproduced hereinbelow to facilitate reference and to evidence lack of written description.
[0009]   In some aspects, the turbine is configured to: rotate in response to a kinetic energy of the fluid supplied by the pipe from the supply distribution system flowing through the turbine, generate electricity in response to rotation of the turbine, and reduce a pressure of the fluid from a first pressure to a second pressure between the inlet and the outlet. In some aspects, the conversion circuit is configured to: condition the generated electricity generated by the turbine for consumption by the building, and convey the generated electricity to the building via one or more conductors. In some aspects, the fluid is water and wherein the turbine is configured to: generate distilled water based on causing a portion of the water flowing through the turbine to evaporate and condense and convey the distilled water to a distilled water storage tank. In some instances, the second pressure is established based on an input pressure requirement of the 
[0011]   In some aspects, the turbine is further configured to generate electricity in response to rotating in response to the water that flows through the turbine and wherein the generated electricity is provided to the building. In some aspects, the turbine is configured to reduce a pressure of the water from a first pressure to a second pressure between the inlet and the outlet of the turbine. The system may further comprises a conversion circuit configured to: condition the generated electricity generated by the turbine for consumption by the building and convey the generated electricity to the building via one or more conductors. In some aspects, the turbine is configured to: generate distilled water based on causing a portion of the water flowing through the turbine to evaporate and condense, convey the distilled water to a distilled water storage tank, and convey the distilled water to the building for consumption. In some aspects, the first pressurization tank is configured to maintain a water pressure at the inlet of the turbine at a first pressure threshold, wherein the first pressure threshold is established based on operational requirements of the turbine. In some aspects, the second pressurization tank is configured to maintain a water pressure at the outlet of the turbine at a second pressure threshold, wherein the second pressure threshold is established based on requirements of the building. 
[0014]   In some aspects, causing the turbine to rotate comprises causing the turbine to rotate in response to a kinetic energy of the fluid supplied by the pipe from the supply distribution system flowing through the turbine and further comprising causing the turbine to: generate electricity in response to rotation of the turbine and reduce a pressure of the fluid from a first pressure to a second pressure between the inlet and the outlet. In some aspects, the method further comprises conditioning the generated electricity with a conversion circuit and conveying the conditioned electricity to the building via one or more conductors. In some aspects, the fluid is water and further comprising: generating distilled water via the turbine based on causing a portion of the water flowing through the turbine to evaporate and condense and conveying the distilled water to a distilled water storage tank. In some aspects, the second pressure is established based on an input pressure requirement of the building. In some aspects, the method further comprises 
[0016]   In some aspects, the method further comprises causing the turbine to generate electricity in response to rotating in response to the flow of the water through the turbine, wherein the generated electricity is provided to the building. In some aspects, the method further comprises reducing a pressure of the water from the first water pressure to the second water pressure between the inlet and the outlet of the turbine. In some aspects, the method further comprises conditioning the generated electricity generated by the turbine for consumption by the building and conveying the generated electricity to the building via one or more conductors. In some aspects, the method further comprises generating distilled water based on causing a portion of the water flowing through the turbine to evaporate and condense, conveying the distilled water to a distilled water storage tank, and conveying the distilled water to the building for consumption. In some aspects, the method further comprises maintaining the first water pressure at a first water pressure threshold, wherein the first pressure threshold is established based on operational requirements of the turbine. In some aspects, the method further comprises maintaining the second water pressures at a second water pressure threshold, wherein the second pressure threshold is established based on requirements of the building. 
[0035]   In some embodiments, the turbine 302 is a turbo turbine and generates both electricity and distilled drinking water from the water flowing through the turbine 302. As described above, the recirculation loop 306 allows the turbine 302 to generate electricity and drinking water under constant pressure even when the building 110 is not requesting water. In some embodiments, the recirculation loop 306 includes a reservoir or other tank (not shown). The-11- AMACA.003D 1 PATENTreservoir may improve backflow prevention. In some embodiments, a pressure reducer may be installed downstream of the turbine 302 to ensure that water provided to the building 110 is at an acceptable pressure for the building if the turbine 302 does not sufficiently reduce the water pressure. 
[0041]   In some embodiments, when the turbo turbine 416 generates electricity based on the water flowing through and rotating the turbo turbine 416, the turbo turbine 416 rotation may generate heat and may cause at least a portion of the water flowing through the turbo turbine 416 to evaporate. In some embodiments, the turbo turbine 416 is configured to allow the evaporated water to condense and collect, for example in a water reclamation tank 418. In some embodiments, the evaporated and condensed water may be purified and the purified water from the water reclamation tank 418 may be provided to the building 110 as drinking-13- AMACA.003D 1 PATENTwater. In some embodiments, the drinking water for the building 110 is provided via a first inlet that includes one or both of an ESV or a BPV (not explicitly shown). 
As can be clearly seen from the relevant sections of the specification above, though the specification makes reference to a possibility that “the turbine is configured to: generate distilled water based on causing a portion of the water flowing through the turbine to evaporate and condense and convey the distilled water to a distilled water storage tank,” the specification fails to provide any written description of what specific structure(s) and/or specific methodology may be required to perform the alleged functionality.  
In para. [0041], it is stated that “the turbo turbine 416 rotation may generate heat” and that, presumably, this “generate[d] heat” may “cause at least a portion of the water flowing through the turbo turbine 416 to evaporate”.  
However, firstly, as is very well known in the art, turbines are typically designed to maximize efficiency of transfer from fluid flow energy to rotational energy of the turbine.  As such, energy losses due to, for example, friction, are sought to be minimized.  Thus, contrary to well-known turbine devices, it would appear that here, the turbine would be designed to increase heat generation.  To do so, it would appear that a special structural configuration would be required, since well-known and prior art devices would not produce much, if any heat.  However, no special (or even specific) structural configuration has been disclosed.
Secondly, even if, in arguendo, heat were generated by a turbine, it would appear to be generated by friction, such as, e.g., by bearing elements placed at the interface of rotating and no internal components are shown, not even a turbine wheel.
Thirdly, even if, in arguendo, heat were generated by a turbine, and the working fluid/water was able to come into contact with any heat-generating elements, water has a very high specific heat—i.e., the amount of heat needed to make one unit of mass of water one degree warmer is very high.  Thus, even if, in arguendo, i) the turbine, having a specific structure and/or “configur[ation],” was able to “generate heat” and ii) the generated heat was, somehow, transmitted to and absorbed by the working fluid/water, then a very large amount of heat would be required so as to “cause a portion of the water flowing through the turbine to evaporate” as claimed.  
However, the specification fails to provide any written description addressing these issues.  The specification simply alleges that “the turbo turbine 416 rotation may generate heat and may cause at least a portion of the water flowing through the turbo turbine 416 to evaporate,” which language is essentially repeated in the claims.  
Thus, the description fails to clearly convey with reasonable clarity to those skilled in the art that, as of the filing date sought, Applicant was in possession of the invention as now claimed.
Regarding claims 2-9, 21, 22; and claims 12-19, 23; they are dependent on claims 1, 11, respectively, and thereby inherit the deficiencies thereof.

Claims 1-9, 11-19, 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding independent claim 1, the claim requires “a turbine comprising an inlet and an outlet […] wherein the turbine is configured to generate heat based on a rotation of the turbine, and wherein the generated heat causes a portion of the fluid flowing through the turbine to evaporate to generate vapor” (emphasis added).  
Regarding independent claim 11, the claim requires “causing the turbine to generate heat based on a rotation of the turbine, wherein the generated heat causes a portion of the fluid flowing through the turbine to evaporate to generate vapor” (emphasis added).  
Regarding claims 8, 18, these claims further modify the ‘inventions’ set forth in claims 1, 11, respectively, in specifying that “the fluid is water and the vapor is water vapor” and set forth a “water storage tank is configured to: collect distilled water received from the turbine based on a portion of the water vapor generated at the turbine condensing into the distilled water” (emphasis added).
However, the disclosure, as filed, does not contain sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.  It would appear that, from the disclosures in the application coupled with not be enabled to make or use the invention without undue experimentation.
In order to determine whether or not the disclosure as originally filed is enabling, the following undue experimentation factors will be considered (see In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
Regarding factors (A) and (B), the claimed invention is drawn to a system for generating electricity based on a fluid flow within a pipe system.  That is, fluid is flowing through a pipe and when the flowing fluid is supplied to a turbine which is connected to the pipe system, the turbine is turned by the flowing fluid to thereby generate electricity.  
N.B. - It should be noted that, here in instant application 17/382,752 as well in as parent application 17/208,807, now U.S. Patent 11,073,125, only a “turbine” and/or a “turbo turbine” has been disclosed (see, e.g., [0034]), and in the disclosure this “turbine” is ascribed the functionality of “generat[ing]” electricity.  However, this is not entirely technically accurate2, as in order to “generate electricity,” both a turbine and an electric generator would be required.  However, so as to facilitate prosecution, the Examiner has interpreted the term “turbine” very broadly to mean, e.g., a combined turbine and generator assembly, also termed a “turbo-generator”.  Such an interpretation appears to be supported by the prior art; see, e.g., U.S. 1,253,203 to Battey (“turbo-generator units 22”), U.S. 3,140,986 to Hubbard (“turbogenerators 31”), U.S. 4,607,169 to Donnelly, Jr. (“turbo-generator 52 [which] consists of a turbine […] and an electric AC/DC generator”), etc.
Notably, however, independent claims 1, 11 set forth a “turbine” which is “configured to generate heat” such that “the generated heat causes a portion of the fluid flowing through the turbine to evaporate to generate vapor”.  Claims 8, 18, respectively dependent on claims 1, 11, specify that “the fluid is water and the vapor is water vapor” and further indicate that “distilled water [is] received from the turbine based on a portion of the water vapor generated at the turbine condensing into the distilled water”.  
To summarize, the claims set forth a system, and associated method, including a turbine which, by generating heat, somehow generates “distilled water” (as the “distilled water” is “received from the turbine” and is “based on” the “water vapor generated at the turbine condensing into the distilled water”).  Said differently, the claims require a “turbine” which is “configured to” not only “generate electricity” but also operate as a water distillation unit.
Regarding factor (C), however, the state of the prior art teaches turbine operation in a manner contrary to that set forth in the claims and specification.  Notably, the state of the prior art is that a “turbine,” as previously discussed, simply acts to “convert flow energy into shaft 3 via the turbine component of the turbo-generator, and then converting the shaft power into electrical energy via the generator component of the turbo-generator.  The prior art does not appear to teach a “turbine” capable of additionally causing “fluid flowing through the turbine to evaporate to generate vapor” and then “condensing” a “portion of the water vapor generated at the turbine” into “distilled water,” as is currently claimed.  Said differently, the prior art does not teach a turbine which functions both as a turbo-generator and as a water distillation unit.  These are separate and distinct devices.  
Regarding factors (D) and (E), the level of one of ordinary skill in the art would be, for example, a mechanical or electrical engineer or engineering technician—i.e., someone familiar with the basic engineering principles of water turbines, electric generators, and associated modes of operation.  The level of predictability in the art of water turbine and electric generator design is high, at least with regard to the general principles of operation of a turbine—a flowing fluid causes a turbine wheel to rotate, thereby causing a shaft to rotate; the shaft, if connected to an electrical generator, thereby causes a rotor of the electrical generator to rotate, ultimately causing the electrical generator to generate electricity.  Differences in design of both turbine wheels (e.g., adjusting blade/wheel type, geometry, etc., for parameter optimization) and electrical generators (e.g., using doubly-fed induction versus permanent magnet generators, brushed vs. brushless, adjusting a number of rotor poles, etc.), resulting in differences in capabilities of the turbine wheels/generators, are well established in the art.  Note that the prior art does not provide any guidance regarding any manner by which to incorporate water distillation capabilities into a not generate heat via a turbine in order to produce distilled water, nor is any electricity generated.  
Regarding factor (F), the specification is short on details.  As discussed hereinabove regarding the lack of Written Description, the specification simply asserts that “In some embodiments, when the turbo turbine 416 generates electricity based on the water flowing through and rotating the turbo turbine 416, the turbo turbine 416 rotation may generate heat and may cause at least a portion of the water flowing through the turbo turbine 416 to evaporate. In some embodiments, the turbo turbine 416 is configured to allow the evaporated water to condense and collect, for example in a water reclamation tank 418” (see, e.g., [0041], reproduced hereinabove, emphasis added).
Simply put, the inventor asserts the possibility of “generat[ing] heat” to cause water “to evaporate” and then “allow[ing] the evaporated water to condense and collect” but provides absolutely no guidance on how to make and use the claimed invention.  There is no disclosure regarding what
Regarding factor (G), the disclosure fails to indicate the existence of any working examples.  Any examples of “turbines” as commonly understood in the art of hydroelectric power generation, as discussed above regarding to factor (C), would not appear capable of the claimed functionality of “generat[ing] heat” to “cause[] a portion of the fluid flowing through the turbine to evaporate to generate vapor” or producing “distilled water” which may be “received from the turbine based on a portion of the water vapor generated at the turbine condensing into the distilled water” as claimed.  Thus, there do not appear to be any working examples of the claimed subject matter.
Regarding factor (H), it would appear that a significant amount of undue experimentation would be needed in order to make or use the invention based on scant content of the disclosure.  Notably, the functionality claimed would not appear to naturally result from the typical structure of a hydroelectric turbine, and thus different and/or additional structure would be required.  However, the specification fails to provide any direction or guidance regarding what structure(s) may be used and/or required.  It would not be known to one skilled in the art how to modify a typical “turbine” or even what type of turbine to being modifying (note that there are many different types of turbines known in the art, including Francis-type, Kaplan-type, propeller-type, Pelton-type, cross-flow type, etc.) so as to practice the claimed invention.
Thus, in considering each of the Wands factors above, it is found that the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation, and therefore that the claims fail to comply with the enablement requirement of 35 U.S.C. §112(a). In re Wright,
Regarding claims 2-9, 21, 22; and claims 12-19, 23; they are dependent on claims 1, 11, respectively, and thereby inherit the deficiencies thereof.

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-9, 11-19, 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “the fluid” is recited.  There is insufficient antecedent basis for this limitation in the claim.  If the limitation is intended to make reference to the “fluid flow” set forth in the preamble, such should be made clear.
Regarding claim 1, the limitation “an input pipe […] configured to couple to the outlet of the turbine to and supply the fluid” (emphasis added) is grammatically incorrect and, consequently, vague and indefinite.
Regarding claim 1, the limitation “wherein the turbine is configured to generate heat based on a rotation of the turbine, and wherein the generated heat causes a portion of the fluid flowing through the turbine to evaporate to generate vapor” (emphasis added) is vague and indefinite.  Notably, the claim fails to make clear the manner by which the “turbine” may be “configured to generate heat” such that “the generated heat causes a portion of the fluid flowing through the turbine to evaporate to generate vapor”.  As discussed above regarding the rejection 
Regarding claim 2, the limitation “the pipe” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.  Notably, claim 1, upon which claim 2 is dependent, recites both “a first pipe” as well as “an input pipe”.  Thus, the limitation “the pipe” does not clearly indicate to which “pipe” feature reference is intended to be made.
Regarding claim 8, the limitation “the water storage tank is configured to collect distilled water received from the turbine based on a portion of the water vapor generated at the turbine condensing into the distilled water” (emphasis added) is vague and indefinite. Notably, the claim fails to make clear the manner by which the “turbine” may be provide “distilled water,” especially which is “based on a portion of the water vapor generated at the turbine condensing into the distilled water”.  As discussed above regarding the rejection under 35 U.S.C. §112(a), the specification additionally fails to clarify the manner by which a “turbine” may be able to provide “distilled water” and what being “based on a portion of the water vapor generated at the turbine condensing into the distilled water” may comprise, including what specific structural feature(s) may be required to perform the claimed functionality.  As such, the metes and bounds of the patent protection sought have not been clearly set forth.
Regarding claim 11, the limitation “causing the turbine to generate heat based on a rotation of the turbine, wherein the generated heat causes a portion of the fluid flowing through the turbine to evaporate to generate vapor” (emphasis added) is vague and indefinite.  
Regarding claim 18, the limitation “generating distilled water based on causing a portion of the water vapor to condense” is vague and indefinite. Notably, the claim fails to make clear the manner by which “distilled water” may be “generat[ed]” and how “water vapor” may be “caus[ed] to condense,” including what step(s) may be required therefor.  As discussed above regarding the rejection under 35 U.S.C. §112(a), the specification additionally fails to clarify the manner by which any “distilled water” may be “generat[ed],” including what step(s) and what structure would be required to perform the claimed functionality.  As such, the metes and bounds of the patent protection sought have not been clearly set forth.
Regarding claims 2-9, 21, 22; and claims 12-19, 23; they are dependent on claims 1, 11, respectively, and thereby inherit the deficiencies thereof.

Models - 37 CFR § 1.91
The following is a quotation of paragraph(s) (a) and (b) of 37 C.F.R. 1.91:
(a)	A model or exhibit will not be admitted as part of the record of an application unless it:
(1)	Substantially conforms to the requirements of § 1.52 or § 1.84; or
(2)	Is specifically required by the Office.

(b)	Notwithstanding the provisions of paragraph (a) of this section, a model, working model, or other physical exhibit may be required by the Office if deemed necessary for any purpose in examination of the application.
	
The applicant is requested to furnish a working model of the claimed invention for the purpose of demonstrating operability, utility and patentability.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
U.S. 1,253,203 to Battey, U.S. 3,140,986 to Hubbard, and U.S. 4,607,169 to Donnelly, Jr. disclose combined turbine-generator (“turbo-generator”) units.
U.S. 5,286,351 to Salmon and U.S. 5,840,159 to Rosenblad disclose apparatus and method for water distillation.
 The above references are discussed within the rejection under 35 U.S.C. §112(a) above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant, in preparing a response, should fully consider each of the references, cited herein or previously, in its entirety as potentially teaching all or part of the claimed invention.
The Examiner requests, in response to this Office Action, that support be shown for all language added to any original claims on amendment and any new claims.  That is, to specifically note the page(s) and line number(s) in the original specification and/or drawing figure(s) where support for newly added claim language may be found.  No new matter may be added.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
February 17, 2022

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Oxford Dictionary of Mechanical Engineering. © Oxford University Press. 2013.
        2 As discussed above, in the art of hydroelectric power generation, a “turbine” is defined as, e.g., “a turbomachine in which a rotor [turbine wheel] or impeller is caused to rotate and convert flow energy into shaft power” and not into electrical energy.  That is, a “turbine” transforms one type of mechanical/kinetic energy into another type, but does not convert mechanical energy into electrical energy—this type of transformation is done by an electrical generator, not a turbine.
        3 As understood with the definition provided by the Oxford Dictionary of Mechanical Engineering, previously cited.